DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 2, 4-20, 23, 25-27 and 30 are pending. Claims 2, 4-20, 23, 25-27 and 30 are presented for examination on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 4-18, 20, 23, 25-27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (“Cohen”, WO2016/065326) in view of Anonymous (Bristol Myers Squibb’s BMS-986036… 4/22/2017, cited IDS 3/31/2020) and Leeming et al. (“Leeming”, J Hepatology, Poster Presentation, Thursday 20 April 2017, cited in the IDS dated 6/27/2022).
Cohen teaches modified FGF-21 polypeptides and uses thereof. Cohen teaches treating NASH and/or liver fibrosis comprising administering to a patient in need thereof an effective amount of a composition comprising the modified FGF-21 polypeptide and a pharmaceutically acceptable carrier or excipient (claims 2, 4). It also provides for methods of decreasing hepatic fraction and liver stiffness when treating patients at risk of developing or diagnosed with NASH with the modified FGF-21 polypeptides (e.g., page 4). Cohen discloses the modification in FGF-21 may be at position 108 of wt FGF-21 (Figure 1A), e.g., page 60, SEQ ID NO 201. Result 4 search results 20220829_181722_us-16-644-839-2.rag available via Patent Center. The non-naturally encoded amino acid is linked to a half-life extending moiety including poly(ethylene glycol) (PEG), monomethoxy PEG (mPEG), unstructured polypeptide, adnectin, serum albumin, human serum albumin, Fc domain, immunoglobulin constant region or its fragment, lipid, branched or unbranched acyl group, branched or unbranched 8-30C acyl group, a branched or unbranched alkyl group, or a branched or unbranched 8-30C alkyl group. In the modified FGF-21 polypeptide: unstructured polypeptide is an XTEN or PAS polypeptide; half-life extending moiety comprises PEG or mPEG polymer; half-life extending moiety comprises a branched or multi-armed PEG, or other branched or multi-armed water soluble polymer; or half-life extending moiety comprises PEG or mPEG moiety (preferred) having an average molecular weight of 0.1-100 kDa, preferably 100 Da. The half-life extending moiety comprises PEG having an average molecular weight of 30 kDa. The non-naturally encoded amino acid comprises: a carbonyl group, an aminooxy group, a hydrazide group, a hydrazine group, a semicarbazide group, an azide group, or an alkyne group; preferably a carbonyl moiety and is linked to a linker, polymer, biologically active molecule, or half-life extending moiety comprising an aminooxy, a hydrazine, a hydrazide or a semicarbazide moiety; an aminooxy, hydrazine, hydrazide or semicarbazide moiety which is linked to a linker, polymer, biologically active molecule, or half-life extending moiety through an amide linkage; an alkyne moiety which is linked to a linker, polymer, biologically active molecule, or half-life extending moiety via an azide moiety; an azide moiety which is linked to a linker, polymer, biologically active molecule, or half-life extending moiety comprising an alkyne moiety; an azide or alkyne moiety which is linked to a linker, polymer, biologically active molecule, or half-life extending moiety through an amide linkage, where the non-naturally encoded amino acid is linked to a linker, polymer, biologically active molecule, or half-life extending moiety through an oxime linkage, or through an oxime linkage having the structure resulting from the reaction of a carbonyl group and aminooxy group and/or through an oxime linkage having the structure resulting from the reaction of a carbonyl group contained in non-naturally encoded amino acid and aminooxy group contained in the linker, polymer, biologically active molecule, or half-life extending moiety.  The optionally non-naturally encoded amino acid may comprise a phenylalanine derivative or para-acetyl-L- phenylalanine (instant claims 11-14).
Another, reference, “Anonymous”, teaches that “[t]hese data suggest that BMS-986036 may be effective in patients with NASH, many of whom will experience disease progression due to the lack of available treatment options,” according to Arun Sanyal, MBBS, M.D., professor, Departments of Medicine, Physiology, and Molecular Pathology, Virginia Commonwealth University and that the results of this study show that BMS-986036 had beneficial effects on three important components in the treatment of NASH: liver fat, liver injury and fibrosis.
Anonymous also discloses that “[w]e are encouraged by the improvements these data showed across multiple aspects of NASH, and that patients could be effectively evaluated through imaging rather than through invasive liver biopsy,” said Mike Burgess, head of Cardiovascular, Fibrosis and Immunoscience Development, Bristol-Myers Squibb. “These data, along with previously announced Phase 2 data in patients with type 2 diabetes, support further clinical research of BMS-986036 as a potential treatment for NASH. We look forward to sharing these data with health authorities to determine next steps for further study of this asset.”
According to Anonymous, Bristol-Myers Squibb exclusively licensed the rights to research, develop and commercialize BMS-986036 from Ambrx, Inc.
Anonymous also discloses about MB130-045: A Phase 2 Randomized, Double-Blind, Placebo-Controlled, Parallel-Group, Multiple Dose Study to Evaluate the Safety, Pharmacokinetics and Pharmacodynamic Effects of BMS-986036 in Adults with Nonalcoholic Steatohepatitis: This was a multicenter, randomized (1:1:1), double-blind, placebo-controlled study in adults with body mass index ≥25 kg/m2, biopsy-confirmed NASH (F1-F3), and hepatic fat fraction ≥10%, assessed by magnetic resonance imaging-proton density fat fraction (MRI-PDFF), a noninvasive measurement of liver fat. Randomization was stratified by diabetes status. Patients received subcutaneous injections of BMS-986036 10 mg daily (n=25), BMS-986036 20 mg weekly (n=23), or placebo (n=26) daily for 16 weeks (reading upon claim 18). The primary efficacy endpoint was absolute change in MRI-PDFF at Week 16. Exploratory endpoints included serum Pro-C3 (N-terminal type III collagen propeptide (claim 2), a fibrosis biomarker), enzymes alanine aminotransferase (ALT) and aspartate aminotransferase (AST), and, in a subset of patients, liver stiffness, assessed by MR elastography (MRE).
Among the 74 patients treated, 68 were assessed by MRI-PDFF at both Baseline and Week 16. Liver biopsy was conducted to confirm NASH at Baseline. At Week 16, both dosing regimens of BMS-986036 (10 mg daily or 20 mg weekly, reading upon claim 18) significantly reduced liver fat as measured by MRI-PDFF versus placebo (6.8% and 5.2%, respectively, vs. 1.3%, p=0.0004 and p=0.008) (claim 25). The 10 mg daily dose resulted in 57% of patients (13/23) reaching ≥30% relative risk reduction. The 20 mg weekly dose resulted in 52% of patients (11/21) reaching ≥30% relative risk reduction. Both dosing regimens also improved Pro-C3 (a serum biomarker of fibrosis), magnetic resonance elastography (MRE, a measure of liver stiffness, claim 23), as well as adiponectin, ALT and AST (markers of liver injury). Improvements in triglycerides, low density lipoprotein (LDL), and high density lipoprotein (HDL) were also observed in the treatment groups (claim 20).
Overall, BMS-986036 had a favorable safety profile, with no deaths or serious adverse events related to treatment, and no discontinuations due to adverse events. The most frequent adverse events were diarrhea (13% and 22%, respectively, vs. 8% in placebo), nausea (16% and 13%, respectively, vs. 8%), and frequent bowel movements (20% and 0%, respectively, vs. 0%), none of which were severe.
About Fibrosis and NASH: Fibrotic diseases are characterized by chronic inflammation that leads to excess collagen deposition and scar formation in an organ or tissue. This scarring response compromises function and ultimately leads to organ failure. Nonalcoholic steatohepatitis (NASH) may progress to cirrhosis, hepatocellular carcinoma (liver cancer) and liver failure, and is expected to be the leading cause of liver transplant by 2020. The severity of liver fibrosis (scar tissue in the liver) is measured on a scale of F0 (normal) to F4 (cirrhosis) in a liver biopsy specimen. Approximately 20 million patients in the U.S. have NASH, and there are currently no approved pharmacological treatments.
Anonymous teaches that “[t]hese data suggest that BMS-986036 may be effective in patients with NASH, many of whom will experience disease progression due to the lack of available treatment options,” according to Arun Sanyal, MBBS, M.D., professor, Departments of Medicine, Physiology, and Molecular Pathology, Virginia Commonwealth University and that the results of this study show that BMS-986036 had beneficial effects on three important components in the treatment of NASH: liver fat, liver injury and fibrosis.
Anonymous also discloses that “[w]e are encouraged by the improvements these data showed across multiple aspects of NASH, and that patients could be effectively evaluated through imaging rather than through invasive liver biopsy,” said Mike Burgess, head of Cardiovascular, Fibrosis and Immunoscience Development, Bristol-Myers Squibb. “These data, along with previously announced Phase 2 data in patients with type 2 diabetes, support further clinical research of BMS-986036 as a potential treatment for NASH. We look forward to sharing these data with health authorities to determine next steps for further study of this asset.”
Anonymous also discloses about MB130-045: A Phase 2 Randomized, Double-Blind, Placebo-Controlled, Parallel-Group, Multiple Dose Study to Evaluate the Safety, Pharmacokinetics and Pharmacodynamic Effects of BMS-986036 in Adults with Nonalcoholic Steatohepatitis: This was a multicenter, randomized (1:1:1), double-blind, placebo-controlled study in adults with body mass index ≥25 kg/m2, biopsy-confirmed NASH (F1-F3), and hepatic fat fraction ≥10%, assessed by magnetic resonance imaging-proton density fat fraction (MRI-PDFF), a noninvasive measurement of liver fat. Randomization was stratified by diabetes status. Patients received subcutaneous injections of BMS-986036 10 mg daily (n=25), BMS-986036 20 mg weekly (n=23), or placebo (n=26) daily for 16 weeks (reading upon claim 18). The primary efficacy endpoint was absolute change in MRI-PDFF at Week 16. Exploratory endpoints included serum Pro-C3 (N-terminal type III collagen propeptide (claim 2), a fibrosis biomarker), enzymes alanine aminotransferase (ALT) and aspartate aminotransferase (AST), and, in a subset of patients, liver stiffness, assessed by MR elastography (MRE).
Anonymous teaches among the 74 patients treated, 68 were assessed by MRI-PDFF at both Baseline and Week 16. Liver biopsy was conducted to confirm NASH at Baseline. At Week 16, both dosing regimens of BMS-986036 (10 mg daily or 20 mg weekly, reading upon claim 18) significantly reduced liver fat as measured by MRI-PDFF versus placebo (6.8% and 5.2%, respectively, vs. 1.3%, p=0.0004 and p=0.008) (claim 25). The 10 mg daily dose resulted in 57% of patients (13/23) reaching ≥30% relative risk reduction. The 20 mg weekly dose resulted in 52% of patients (11/21) reaching ≥30% relative risk reduction. Both dosing regimens also improved Pro-C3 (a serum biomarker of fibrosis), magnetic resonance elastography (MRE, a measure of liver stiffness, claim 23), as well as adiponectin, ALT and AST (markers of liver injury). Improvements in triglycerides, low density lipoprotein (LDL), and high density lipoprotein (HDL) were also observed in the treatment groups (claim 20).
Anonymous goes on to teach that, overall, BMS-986036 had a favorable safety profile, with no deaths or serious adverse events related to treatment, and no discontinuations due to adverse events. The most frequent adverse events were diarrhea (13% and 22%, respectively, vs. 8% in placebo), nausea (16% and 13%, respectively, vs. 8%), and frequent bowel movements (20% and 0%, respectively, vs. 0%), none of which were severe.
Anonymous also teaches that fibrotic diseases are characterized by chronic inflammation that leads to excess collagen deposition and scar formation in an organ or tissue. This scarring response compromises function and ultimately leads to organ failure. Nonalcoholic steatohepatitis (NASH) may progress to cirrhosis, hepatocellular carcinoma (liver cancer) and liver failure, and is expected to be the leading cause of liver transplant by 2020. The severity of liver fibrosis (scar tissue in the liver) is measured on a scale of F0 (normal) to F4 (cirrhosis) in a liver biopsy specimen. Approximately 20 million patients in the U.S. have NASH, and there are currently no approved pharmacological treatments.
Neither Cohen nor Anonymous expressly teach treating patients that have a serum Pro-C3 level greater than 10 ng/mL of claims 2, 4.
Leeming teaches that the majority of the patients with NAFLD have simple steatosis, while 10-30% have NASH which has been associated with progressive liver fibrosis and cirrhosis. Although screening high-risk populations for NASH has recently been recommended by the European Association for the Study of Liver (EASL), lack of accurate non-invasive tests for NASH is hindering an effective evaluation of people at risk. 
The goal of Leeming’s study was to investigate the ability of the type III collagen formation neoepitope marker “Pro-C3” known to be related to severity of disease, its progression and response to treatments in chronic liver disease in detecting and grading NASH in patients with risk factors for NAFLD.
Leeming enrolled 103 well characterized patients with clinically established NAFLD prospectively. Leeming estimated serum concentrations of Pro-C3 by using competitive ELISA and correlated Pro-C3 levels with clinical, demographic, imaging parameters and liver histology.
Leeming concludes there is a significant correlation with serum Pro-C3 levels and NAFLD activity score (NAS) (Figure 1). Pro-C3 levels were 50-150% higher with hepatocyte ballooning score 1 or 2-3 compared to 0 (p<0.0001) and 58-130% higher with a lobular inflammation score of 1 or 2-3 compared to 0 (p<0.01-0.001; Figure 2), and 78-115% higher with liver fibrosis scores 2 or 3-4 compared to 0 (p<0.01-0.001) (claim 23). Furthermore, it was shown that Pro-C3 was correlated to percentage of fibrosis and fat (p-001-0.0007). Thus, elevated serum Pro-C3 was significantly associated with key components of NASH correlating well with NAS and degree of liver fibrosis. Pro-C3 is a potential marker of NASH for monitoring disease progression (see abstract).  Lobular inflammation and histology score (fibrosis) are present at 10 ng/mL or more in NASH patients (claims 2, 4):

    PNG
    media_image1.png
    152
    372
    media_image1.png
    Greyscale

It would have been obvious to treat a patient having a serum Pro-C3 level greater than 10 ng/ml with BMS-986036 or a modified FGF21 in an amount and frequency sufficient to treat NASH and/or to monitor levels of serum Pro-C3 before, during and after treatment to measure the efficacy of the treatment (claim 5). One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so because there is a significant correlation with serum Pro-C3 levels and NAFLD activity score (NAS), with higher liver fibrosis at more than 10 ng/mL and higher lobular inflammation at levels more than 10 ng/mL. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that modified FGF21 and BMS-986036 were known treatments for NASH as taught by Cohen and Anonymous. The limitations “greater than about 11 ng/mL, 12 ng/mL, 13 ng/mL, 14 ng/mL, 15 ng/mL, 16 ng/mL, 17 ng/mL, 18 ng/mL, 19 ng/mL, 20 ng/mL, 21 ng/mL, 22 ng/mL, 23 ng/mL, 24 ng/mL, or 25 ng/mL” and greater than about 15 ng/mL”, claims 6-7, are taught, e.g., in Figures 1-2 and abstract of Leeming (claims 6, 7). Competitive ELISA taught by Leeming reads upon the limitations of claims 8-10, 26 and 30. With regards to the limitation of claim 5 “wherein a decreased serum pro-C3 level in the blood sample from the patient obtained during or after treatment, as compared to the serum pro-c3 level in a blood sample from the patient obtained prior to treatment with the modified FGF-21, indicates that the patient is responsive to treatment with the modified FGF-21”, it would have been obvious to use the biomarker taught by Leeming to determine treatment effectiveness and/or to administer multiple doses to treat NASH after level of serum Pro-C3 has been determined via in vitro assay (claim 30). 
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04). In the instant case, the wherein clause “wherein the treatment produces at least on therapeutic effect in the patient selected from the group consisting of a reduction or cessation in fatigue, malaise, weight loss, and/or right upper quadrant abdominal discomfort” would necessarily flow from the invention in view of the references above, since they teach all the manipulative (active) steps claimed, i.e., administration of the same active agent to the same patient population (claim 27).
 	Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (“Cohen”, WO2016/065326) in view of Anonymous (Bristol Myers Squibb’s BMS-986036…4/22/2017, cited IDS 3/31/2020), Leeming et al. (“Leeming”, J Hepatology, Poster Presentation, Thursday 20 April 2017, cited in the IDS dated 6/27/2022) and Schentag et al. (US 10,624,913).
Cohen, Anonymous and Leeming are relied upon as above.
Schentag teaches NASH treatments using ileal break hormone releasing agents such as compounds A, B and C (cols. 1-4). Schentag, also teaches other potential new treatments for NASH that have been disclosed by others act by different mechanisms of action than the ileal brake hormone releasing compositions.  Schentag teach the addition of any of or combinations of treatments for NASH such as obeticholic acid, elafibranor, aramchol, simtuzumab, cenicriviroc, emricasan, IMM124E, BMS-986036, NGM282, GS9674, MSDC-0602, VK2809, MN-001, GS4998, GR-MD-02, NDI-010976, RG-125, DUR-928, CER-209, Solithromycin, PXS-4728A to the ileal brake hormone releasing agents of Schentag. In some cases the effect of combination will be synergy between the components (e.g., [0040]).
Schentag discloses the terms “hepatic steatosis” and “steatohepatitis” are used to describe conditions of the liver in which fat in the liver is closely associated with inflammation, and the inflammation, when present defines the stage where there is scarring which is called fibrosis or eventually cirrhosis. Hepatic steatosis is part of a group of liver diseases, among them the widely recognized variant known as nonalcoholic fatty liver disease (“fatty liver” or “fatty liver disease”), in which fat builds up in the liver and sometimes causes liver damage that gets worse over time (progressive liver damage). Non-alcoholic fatty liver disease (NAFLD) is fatty deposition, itself a normal process that becomes excessive. When there is an inflammation of the liver which is not due to excessive alcohol use, but is instead related to insulin resistance and metabolic syndrome, this condition responds to treatments according to the present invention which affects other insulin resistant states (e.g. T2D). Hepatic steatohepatitis, also called Non Alcoholic SteatoHepatitis or NASH is the most extreme progressive form of NAFLD, and is regarded as a major cause of cirrhosis of the liver as well as a precursor of hepatocellular carcinoma. The present invention may be used to treat all insulin resistance related forms of fatty liver disease with inflammation, especially including NAFLD and NASH ([0051]). In [0076], [0103] and [0104], Pro-C3 is mentioned as a genomic and epigenetic biomarker for these diseases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine BMS-986036 with the ileal brake hormone releasing agents of Schentag. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from having been individually taught in the prior art." (MPEP 2144.06).  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from having been individually taught in prior art.  Therefore, since each of the references teach that are effective in treating NASH, it would have been obvious to combine the two compounds with the expectation that such a combination would be effective in treating NASH.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success given that Schentag teaches combinations of BMS-986036 with ileal brake hormone releasing agents (reading upon administration of a second therapeutic agent).  Thus, combining them flows logically from having been individually taught in prior art.
	Therefore, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 2, 4-20, 23, 25-27 and 30 are rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (“Morin”, U.S. Patent No. 10,189,883) in view of Anonymous (Bristol Myers Squibb’s BMS-986036… 4/22/2017, cited IDS 3/31/2020) and Leeming et al. (“Leeming”, J Hepatology, Poster Presentation, Thursday 20 April 2017, cited in the IDS dated 6/27/2022).
Morin teaches a modified FGF-21 polypeptide and uses thereof, for example, for the treatment of diseases associated with fibrosis. Modified FGF-21 polypeptides are disclosed that contain an internal deletion and optionally replacement peptide, optionally modified with at least one non-naturally encoded amino acid (e.g., abstract). Morin teaches fibrosis is the formation of excess fibrous connective tissue in an organ or tissue. Excess deposition of fibrous tissue is associated with pathological conditions that can lead to impairment of organ or tissue function. Affected organs can include the lungs (lung or pulmonary fibrosis), liver (liver or hepatic fibrosis), kidney (kidney or renal fibrosis), and heart (cardiac fibrosis). Fibrosis can also affect other tissues and organs including joints, skin, intestine, bone marrow, and others. Exemplary fibrotic conditions or diseases include, but are not limited to, nonalcoholic steatohepatitis (NASH), which affects the liver; diabetic kidney disease and diabetic nephropathy, which affect the kidney; and metabolic heart failure, which affects the heart. For example, NASH is characterized by fat, inflammation and damage in the liver in people who consume little or no alcohol and can lead to liver cirrhosis. NASH tends to be diagnosed in overweight or obese middle-aged people who often have elevated blood lipid levels and diabetes or prediabetes (e.g., col. 2).
Morin teaches methods of treating or preventing NASH and/or liver fibrosis in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of a modified FGF-21 polypeptide. Morin also teaches methods of treating NASH and/or liver fibrosis and/or decreasing the hepatic fat fraction, comprising administering to a patient in need thereof an effective amount of a composition comprising the modified FGF-21 polypeptide described herein and a pharmaceutically acceptable carrier or excipient (claims 2, 4).
Morin teaches a modified FGF-21 polypeptide having an amino acid sequence that may contain at least one non-naturally encoded amino acid. In some embodiments, said at least one non-naturally encoded amino acid is at a position corresponding to amino acid 108 in SEQ ID NO: 1. In some embodiments, said at least one non-naturally encoded amino acid is a phenylalanine derivative. In some embodiments, said at least one non-naturally encoded amino acid may be a para-substituted, ortho-substituted, or meta-substituted phenylalanine derivative. In some embodiments, said at least one non-naturally encoded amino acid is para-acetyl-L-phenylalanine. In some embodiments, said at least one non-naturally encoded amino acid is para-acetyl-L-phenylalanine incorporated at the position corresponding to amino acid 108 in SEQ ID NO: 1. n some embodiments, said internal deletion may comprise or consist of a region corresponding to amino acids 119-130 of SEQ ID NO: 1. In some embodiments, said modified FGF-21 polypeptide may be linked to a polymer, water soluble polymer, or poly(ethylene glycol), such as a poly(ethylene glycol) having an average molecular weight of about 30 kDa. In some embodiments, said replacement peptide has the sequence G, GG, SG, GSG, GGH, or SGG. In some embodiments, said replacement peptide has the sequence GSG.
Morin’s disclosure provides a modified FGF-21 polypeptide comprising a polypeptide having an amino acid sequence selected from SEQ ID NOs: 1-7, except that said amino acid sequence may comprise: (i) an internal deletion of between 2 and 19 amino acids (such as between 5 and 19 amino acids), wherein said internal deletion is within a region corresponding to amino acids 116 to 134 of SEQ ID NO: 1, wherein said internal deletion is replaced by a replacement peptide having a length of between 0 and 12 amino acids; (ii) 9 or fewer additional amino acid substitutions, deletions, and/or insertions; (iii) a non-naturally encoded amino acid at the position corresponding to amino acid 108 of SEQ ID NO: 1, which may comprise a para-substituted, ortho-substituted, or meta-substituted phenylalanine derivate, such as para-acetyl-L-phenylalanine. See, e.g., Pegylated Compound 1 and 2 (claims 11-17). 
Another, reference, “Anonymous”, teaches that “[t]hese data suggest that BMS-986036 may be effective in patients with NASH, many of whom will experience disease progression due to the lack of available treatment options,” according to Arun Sanyal, MBBS, M.D., professor, Departments of Medicine, Physiology, and Molecular Pathology, Virginia Commonwealth University and that the results of this study show that BMS-986036 had beneficial effects on three important components in the treatment of NASH: liver fat, liver injury and fibrosis.
Anonymous also discloses that “[w]e are encouraged by the improvements these data showed across multiple aspects of NASH, and that patients could be effectively evaluated through imaging rather than through invasive liver biopsy,” said Mike Burgess, head of Cardiovascular, Fibrosis and Immunoscience Development, Bristol-Myers Squibb. “These data, along with previously announced Phase 2 data in patients with type 2 diabetes, support further clinical research of BMS-986036 as a potential treatment for NASH. We look forward to sharing these data with health authorities to determine next steps for further study of this asset.”
Anonymous also discloses about MB130-045: A Phase 2 Randomized, Double-Blind, Placebo-Controlled, Parallel-Group, Multiple Dose Study to Evaluate the Safety, Pharmacokinetics and Pharmacodynamic Effects of BMS-986036 in Adults with Nonalcoholic Steatohepatitis: This was a multicenter, randomized (1:1:1), double-blind, placebo-controlled study in adults with body mass index ≥25 kg/m2, biopsy-confirmed NASH (F1-F3), and hepatic fat fraction ≥10%, assessed by magnetic resonance imaging-proton density fat fraction (MRI-PDFF), a noninvasive measurement of liver fat. Randomization was stratified by diabetes status. Patients received subcutaneous injections of BMS-986036 10 mg daily (n=25), BMS-986036 20 mg weekly (n=23), or placebo (n=26) daily for 16 weeks (reading upon claim 18). The primary efficacy endpoint was absolute change in MRI-PDFF at Week 16. Exploratory endpoints included serum Pro-C3 (N-terminal type III collagen propeptide (claim 2), a fibrosis biomarker), enzymes alanine aminotransferase (ALT) and aspartate aminotransferase (AST), and, in a subset of patients, liver stiffness, assessed by MR elastography (MRE).
Among the 74 patients treated, 68 were assessed by MRI-PDFF at both Baseline and Week 16. Liver biopsy was conducted to confirm NASH at Baseline. At Week 16, both dosing regimens of BMS-986036 (10 mg daily or 20 mg weekly, reading upon claim 18) significantly reduced liver fat as measured by MRI-PDFF versus placebo (6.8% and 5.2%, respectively, vs. 1.3%, p=0.0004 and p=0.008) (claim 25). The 10 mg daily dose resulted in 57% of patients (13/23) reaching ≥30% relative risk reduction. The 20 mg weekly dose resulted in 52% of patients (11/21) reaching ≥30% relative risk reduction. Both dosing regimens also improved Pro-C3 (a serum biomarker of fibrosis), magnetic resonance elastography (MRE, a measure of liver stiffness, claim 23), as well as adiponectin, ALT and AST (markers of liver injury). Improvements in triglycerides, low density lipoprotein (LDL), and high density lipoprotein (HDL) were also observed in the treatment groups (claim 20).
Overall, BMS-986036 had a favorable safety profile, with no deaths or serious adverse events related to treatment, and no discontinuations due to adverse events. The most frequent adverse events were diarrhea (13% and 22%, respectively, vs. 8% in placebo), nausea (16% and 13%, respectively, vs. 8%), and frequent bowel movements (20% and 0%, respectively, vs. 0%), none of which were severe.
About Fibrosis and NASH: Fibrotic diseases are characterized by chronic inflammation that leads to excess collagen deposition and scar formation in an organ or tissue. This scarring response compromises function and ultimately leads to organ failure. Nonalcoholic steatohepatitis (NASH) may progress to cirrhosis, hepatocellular carcinoma (liver cancer) and liver failure, and is expected to be the leading cause of liver transplant by 2020. The severity of liver fibrosis (scar tissue in the liver) is measured on a scale of F0 (normal) to F4 (cirrhosis) in a liver biopsy specimen. Approximately 20 million patients in the U.S. have NASH, and there are currently no approved pharmacological treatments.
Anonymous teaches that “[t]hese data suggest that BMS-986036 may be effective in patients with NASH, many of whom will experience disease progression due to the lack of available treatment options,” according to Arun Sanyal, MBBS, M.D., professor, Departments of Medicine, Physiology, and Molecular Pathology, Virginia Commonwealth University and that the results of this study show that BMS-986036 had beneficial effects on three important components in the treatment of NASH: liver fat, liver injury and fibrosis.
Anonymous also discloses that “[w]e are encouraged by the improvements these data showed across multiple aspects of NASH, and that patients could be effectively evaluated through imaging rather than through invasive liver biopsy,” said Mike Burgess, head of Cardiovascular, Fibrosis and Immunoscience Development, Bristol-Myers Squibb. “These data, along with previously announced Phase 2 data in patients with type 2 diabetes, support further clinical research of BMS-986036 as a potential treatment for NASH. We look forward to sharing these data with health authorities to determine next steps for further study of this asset.”
Anonymous also discloses about MB130-045: A Phase 2 Randomized, Double-Blind, Placebo-Controlled, Parallel-Group, Multiple Dose Study to Evaluate the Safety, Pharmacokinetics and Pharmacodynamic Effects of BMS-986036 in Adults with Nonalcoholic Steatohepatitis: This was a multicenter, randomized (1:1:1), double-blind, placebo-controlled study in adults with body mass index ≥25 kg/m2, biopsy-confirmed NASH (F1-F3), and hepatic fat fraction ≥10%, assessed by magnetic resonance imaging-proton density fat fraction (MRI-PDFF), a noninvasive measurement of liver fat. Randomization was stratified by diabetes status. Patients received subcutaneous injections of BMS-986036 10 mg daily (n=25), BMS-986036 20 mg weekly (n=23), or placebo (n=26) daily for 16 weeks (reading upon claim 18). The primary efficacy endpoint was absolute change in MRI-PDFF at Week 16. Exploratory endpoints included serum Pro-C3 (N-terminal type III collagen propeptide (claim 2), a fibrosis biomarker), enzymes alanine aminotransferase (ALT) and aspartate aminotransferase (AST), and, in a subset of patients, liver stiffness, assessed by MR elastography (MRE).
Anonymous teaches among the 74 patients treated, 68 were assessed by MRI-PDFF at both Baseline and Week 16. Liver biopsy was conducted to confirm NASH at Baseline. At Week 16, both dosing regimens of BMS-986036 (10 mg daily or 20 mg weekly, reading upon claim 18) significantly reduced liver fat as measured by MRI-PDFF versus placebo (6.8% and 5.2%, respectively, vs. 1.3%, p=0.0004 and p=0.008) (claim 25). The 10 mg daily dose resulted in 57% of patients (13/23) reaching ≥30% relative risk reduction. The 20 mg weekly dose resulted in 52% of patients (11/21) reaching ≥30% relative risk reduction. Both dosing regimens also improved Pro-C3 (a serum biomarker of fibrosis), magnetic resonance elastography (MRE, a measure of liver stiffness, claim 23), as well as adiponectin, ALT and AST (markers of liver injury). Improvements in triglycerides, low density lipoprotein (LDL), and high density lipoprotein (HDL) were also observed in the treatment groups (claim 20).
Anonymous goes on to teach that, overall, BMS-986036 had a favorable safety profile, with no deaths or serious adverse events related to treatment, and no discontinuations due to adverse events. The most frequent adverse events were diarrhea (13% and 22%, respectively, vs. 8% in placebo), nausea (16% and 13%, respectively, vs. 8%), and frequent bowel movements (20% and 0%, respectively, vs. 0%), none of which were severe.
Anonymous also teaches that fibrotic diseases are characterized by chronic inflammation that leads to excess collagen deposition and scar formation in an organ or tissue. This scarring response compromises function and ultimately leads to organ failure. Nonalcoholic steatohepatitis (NASH) may progress to cirrhosis, hepatocellular carcinoma (liver cancer) and liver failure, and is expected to be the leading cause of liver transplant by 2020. The severity of liver fibrosis (scar tissue in the liver) is measured on a scale of F0 (normal) to F4 (cirrhosis) in a liver biopsy specimen. Approximately 20 million patients in the U.S. have NASH, and there are currently no approved pharmacological treatments.
Neither Morin nor Anonymous expressly teach treating patients that have a serum Pro-C3 level greater than 10 ng/mL of claims 2, 4.
Leeming teaches that the majority of the patients with NAFLD have simple steatosis, while 10-30% have NASH which has been associated with progressive liver fibrosis and cirrhosis. Although screening high-risk populations for NASH has recently been recommended by the European Association for the Study of Liver (EASL), lack of accurate non-invasive tests for NASH is hindering an effective evaluation of people at risk. 
The goal of Leeming’s study was to investigate the ability of the type III collagen formation neoepitope marker “Pro-C3” known to be related to severity of disease, its progression and response to treatments in chronic liver disease in detecting and grading NASH in patients with risk factors for NAFLD.
Leeming enrolled 103 well characterized patients with clinically established NAFLD prospectively. Leeming estimated serum concentrations of Pro-C3 by using competitive ELISA and correlated Pro-C3 levels with clinical, demographic, imaging parameters and liver histology.
Leeming concludes there is a significant correlation with serum Pro-C3 levels and NAFLD activity score (NAS) (Figure 1). Pro-C3 levels were 50-150% higher with hepatocyte ballooning score 1 or 2-3 compared to 0 (p<0.0001) and 58-130% higher with a lobular inflammation score of 1 or 2-3 compared to 0 (p<0.01-0.001; Figure 2), and 78-115% higher with liver fibrosis scores 2 or 3-4 compared to 0 (p<0.01-0.001) (claim 23). Furthermore, it was shown that Pro-C3 was correlated to percentage of fibrosis and fat (p-001-0.0007). Thus, elevated serum Pro-C3 was significantly associated with key components of NASH correlating well with NAS and degree of liver fibrosis. Pro-C3 is a potential marker of NASH for monitoring disease progression (see abstract).  Lobular inflammation and histology score (fibrosis) are present at 10 ng/mL or more in NASH patients (claims 2, 4):

    PNG
    media_image1.png
    152
    372
    media_image1.png
    Greyscale

It would have been obvious to treat a patient having a serum Pro-C3 level greater than 10 ng/ml with BMS-986036 or a modified FGF21 in an amount and frequency sufficient to treat NASH and/or to monitor levels of serum Pro-C3 before, during and after treatment to measure the efficacy of the treatment (claim 5). One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so because there is a significant correlation with serum Pro-C3 levels and NAFLD activity score (NAS), with higher liver fibrosis at more than 10 ng/mL and higher lobular inflammation at levels more than 10 ng/mL. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that modified FGF21 and BMS-986036 were known treatments for NASH as taught by Cohen and Anonymous. The limitations “greater than about 11 ng/mL, 12 ng/mL, 13 ng/mL, 14 ng/mL, 15 ng/mL, 16 ng/mL, 17 ng/mL, 18 ng/mL, 19 ng/mL, 20 ng/mL, 21 ng/mL, 22 ng/mL, 23 ng/mL, 24 ng/mL, or 25 ng/mL” and greater than about 15 ng/mL”, claims 6-7, are taught, e.g., in Figures 1-2 and abstract of Leeming (claims 6, 7). Competitive ELISA taught by Leeming reads upon the limitations of claims 8-10, 26 and 30. With regards to the limitation of claim 5 “wherein a decreased serum pro-C3 level in the blood sample from the patient obtained during or after treatment, as compared to the serum pro-c3 level in a blood sample from the patient obtained prior to treatment with the modified FGF-21, indicates that the patient is responsive to treatment with the modified FGF-21”, it would have been obvious to use the biomarker taught by Leeming to determine treatment effectiveness and/or to administer multiple doses to treat NASH after level of serum Pro-C3 has been determined via in vitro assay (claim 30). 
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04). In the instant case, the wherein clause “wherein the treatment produces at least on therapeutic effect in the patient selected from the group consisting of a reduction or cessation in fatigue, malaise, weight loss, and/or right upper quadrant abdominal discomfort” would necessarily flow from the invention in view of the references above, since they teach all the manipulative (active) steps claimed, i.e., administration of the same active agent to the same patient population (claim 27).
 	Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (“Morin”, US 10,189,883) in view of Anonymous (Bristol Myers Squibb’s BMS-986036…4/22/2017, cited IDS 3/31/2020), Leeming et al. (“Leeming”, J Hepatology, Poster Presentation, Thursday 20 April 2017, cited in the IDS dated 6/27/2022) and Schentag et al. (US 10,624,913).
Morin, Anonymous and Leeming are relied upon as above.
Schentag teaches NASH treatments using ileal break hormone releasing agents such as compounds A, B and C (cols. 1-4). Schentag, also teaches other potential new treatments for NASH that have been disclosed by others act by different mechanisms of action than the ileal brake hormone releasing compositions.  Schentag teach the addition of any of or combinations of treatments for NASH such as obeticholic acid, elafibranor, aramchol, simtuzumab, cenicriviroc, emricasan, IMM124E, BMS-986036, NGM282, GS9674, MSDC-0602, VK2809, MN-001, GS4998, GR-MD-02, NDI-010976, RG-125, DUR-928, CER-209, Solithromycin, PXS-4728A to the ileal brake hormone releasing agents of Schentag. In some cases the effect of combination will be synergy between the components (e.g., [0040]).
Schentag discloses the terms “hepatic steatosis” and “steatohepatitis” are used to describe conditions of the liver in which fat in the liver is closely associated with inflammation, and the inflammation, when present defines the stage where there is scarring which is called fibrosis or eventually cirrhosis. Hepatic steatosis is part of a group of liver diseases, among them the widely recognized variant known as nonalcoholic fatty liver disease (“fatty liver” or “fatty liver disease”), in which fat builds up in the liver and sometimes causes liver damage that gets worse over time (progressive liver damage). Non-alcoholic fatty liver disease (NAFLD) is fatty deposition, itself a normal process that becomes excessive. When there is an inflammation of the liver which is not due to excessive alcohol use, but is instead related to insulin resistance and metabolic syndrome, this condition responds to treatments according to the present invention which affects other insulin resistant states (e.g. T2D). Hepatic steatohepatitis, also called Non Alcoholic SteatoHepatitis or NASH is the most extreme progressive form of NAFLD, and is regarded as a major cause of cirrhosis of the liver as well as a precursor of hepatocellular carcinoma. The present invention may be used to treat all insulin resistance related forms of fatty liver disease with inflammation, especially including NAFLD and NASH ([0051]). In [0076], [0103] and [0104], Pro-C3 is mentioned as a genomic and epigenetic biomarker for these diseases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine BMS-986036 with the ileal brake hormone releasing agents of Schentag. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from having been individually taught in the prior art." (MPEP 2144.06).  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from having been individually taught in prior art.  Therefore, since each of the references teach that are effective in treating NASH, it would have been obvious to combine the two compounds with the expectation that such a combination would be effective in treating NASH.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success given that Schentag teaches combinations of BMS-986036 with ileal brake hormone releasing agents (reading upon administration of a second therapeutic agent).  Thus, combining them flows logically from having been individually taught in prior art.
	Therefore, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4-20, 23, 25-27 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,189,883 in view of Leeming et al. (“Leeming”, J Hepatology, Poster Presentation, Thursday 20 April 2017, cited in the IDS dated 6/27/2022), Anonymous (Bristol Myers Squibb’s BMS-986036… 4/22/2017, cited IDS 3/31/2020) and Schentag et al. (US 10,624,913).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the invention of US ‘883 comprise overlapping subject matter.
	The claims of US ‘883 are drawn to a method of decreasing or inhibiting fibrosis in a patient in need thereof, comprising administering to the patient an effective amount of a modified FGF-21 polypeptide comprising a polypeptide having at least 96% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 202.  Dependent claims include: “wherein said modified FGF-21 polypeptide comprises a polypeptide having at least 97% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 202”; “wherein said modified FGF-21 polypeptide comprises a polypeptide having at least 98% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 202”; “wherein said modified FGF-21 polypeptide comprises a polypeptide having at least 99% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 202”; “wherein said modified FGF-21 polypeptide comprises a polypeptide having the amino acid sequence of SEQ ID NO: 202”; “wherein said modified FGF-21 polypeptide is linked to a half-life extending moiety”; “wherein said half-life extending moiety comprises a poly(ethylene glycol)”; “wherein said poly(ethylene glycol) has an average molecular weight between 10 kDa and 40 kDa”; “wherein said poly(ethylene glycol) has an average molecular weight of about 30 kDa”; “wherein said modified FGF-21 polypeptide is linked to a half-life extending moiety via a para-acetyl-L-phenylalanine in the modified FGF-21 polypeptide”; “wherein said method treats a disease selected from NASH, liver fibrosis, cirrhosis, diabetic kidney disease, chronic kidney disease, renal fibrosis, lung fibrosis, cardiac fibrosis, heart failure, or metabolic heart failure in said patient”; “wherein said method treats a disease selected from NASH or liver fibrosis in said patient”; “a method of decreasing or inhibiting fibrosis in a patient in need thereof, comprising administering to the patient an effective amount of a modified FGF-21 polypeptide comprising a polypeptide having the amino acid sequence of (a) SEQ ID NO:202 without the N-terminal methionine or (b) SEQ ID NO:202, wherein said modified FGF-21 polypeptide is linked to poly(ethylene glycol)”; “wherein said poly(ethylene glycol) has an average molecular weight between 10 kDa and 40 kDa”; “wherein said poly(ethylene glycol) has an average molecular weight of about 30 kDa”; “wherein said method treats a disease selected from NASH, liver fibrosis, cirrhosis, diabetic kidney disease, chronic kidney disease, renal fibrosis, lung fibrosis, cardiac fibrosis, heart failure, or metabolic heart failure in said patient”; “wherein said method treats a disease selected from NASH or liver fibrosis in said patient”; “further comprising the administration of at least one other active agent to said patient”. Another independent claim is drawn to “a method of reducing the incidence of or treating NASH in a patient in need thereof, comprising administering to the patient an effective amount of a modified FGF-21 polypeptide comprising a polypeptide having the amino acid sequence of SEQ ID NO:202, wherein said modified FGF-21 polypeptide is linked to poly(ethylene glycol)”; “wherein said poly(ethylene glycol) has an average molecular weight of about 30 kDa”.
US ‘883 does not expressly teach treating patients that have a serum Pro-C3 level greater than 10 ng/mL.
Leeming teaches that the majority of the patients with NAFLD have simple steatosis, while 10-30% have NASH which has been associated with progressive liver fibrosis and cirrhosis. Although screening high-risk populations for NASH has recently been recommended by the European Association for the Study of Liver (EASL), lack of accurate non-invasive tests for NASH is hindering an effective evaluation of people at risk. 
The goal of Leeming’s study was to investigate the ability of the type III collagen formation neoepitope marker “Pro-C3” known to be related to severity of disease, its progression and response to treatments in chronic liver disease in detecting and grading NASH in patients with risk factors for NAFLD.
Leeming enrolled 103 well characterized patients with clinically established NAFLD prospectively. Leeming estimated serum concentrations of Pro-C3 by using competitive ELISA and correlated Pro-C3 levels with clinical, demographic, imaging parameters and liver histology.
Leeming concludes there is a significant correlation with serum Pro-C3 levels and NAFLD activity score (NAS) (Figure 1). Pro-C3 levels were 50-150% higher with hepatocyte ballooning score 1 or 2-3 compared to 0 (p<0.0001) and 58-130% higher with a lobular inflammation score of 1 or 2-3 compared to 0 (p<0.01-0.001; Figure 2), and 78-115% higher with liver fibrosis scores 2 or 3-4 compared to 0 (p<0.01-0.001). Furthermore, it was shown that Pro-C3 was correlated to percentage of fibrosis and fat (p-001-0.0007). Thus, elevated serum Pro-C3 was significantly associated with key components of NASH correlating well with NAS and degree of liver fibrosis. Pro-C3 is a potential marker of NASH for monitoring disease progression (see abstract). 

    PNG
    media_image1.png
    152
    372
    media_image1.png
    Greyscale

With regards to the limitation of claim 5 “wherein a decreased serum pro-C3 level in the blood sample from the patient obtained during or after treatment, as compared to the serum pro-c3 level in a blood sample from the patient obtained prior to treatment with the modified FGF-21, indicates that the patient is responsive to treatment with the modified FGF-21”, it would have been obvious to use the biomarker taught by Leeming to determine treatment effectiveness. 
 Anonymous teaches that primary endpoint of significant reduction in liver fat achieved following 16 weeks of treatment with BMS-986036 (pegylated FGF21, reading upon SEQ ID NO: 1 except that the amino acid at position 108 of SEQ ID NO: 1 is substituted by a non-naturally encoded amino acid, wherein (a) said non naturally encoded amino acid comprises para-acetyl phenylalanine, and (b) said non-naturally encoded amino acid is linked to a polymer comprising a poly(ethylene glycol) having an average molecular weight of about 30 kDa, and also reads upon SEQ ID NO: 2, wherein the para-acetyl phenylalanine in SEQ ID NO: 2 is liked to a polymer comprising a polyethylene glycol having an average molecular weight of about 30 kDA, e.g., page 27 of the specification, claims 15-17).
Anonymous teaches Bristol-Myers Squibb Company (NYSE:BMY) announced on 4/22/2017 data from a Phase 2 study of BMS-986036, an investigational pegylated analogue of human fibroblast growth factor 21 (FGF21), a key regulator of metabolism, in patients with biopsy-confirmed nonalcoholic steatohepatitis (NASH) (F1-F3). The study achieved its primary endpoint of significant reduction in liver fat versus placebo. Statistically significant improvements were also seen in prespecified exploratory endpoints including biomarkers of fibrosis, metabolic parameters and markers of liver injury. These data were presented at a late-breaking oral presentation at EASL: The International Liver Congress on April 22 at 4:15 p.m. CET in Amsterdam.
Anonymous also teaches “These data suggest that BMS-986036 may be effective in patients with NASH, many of whom will experience disease progression due to the lack of available treatment options,” said Arun Sanyal, MBBS, M.D., professor, Departments of Medicine, Physiology, and Molecular Pathology, Virginia Commonwealth University. “The results of this study show that BMS-986036 had beneficial effects on three important components in the treatment of NASH: liver fat, liver injury and fibrosis.” “We are encouraged by the improvements these data showed across multiple aspects of NASH, and that patients could be effectively evaluated through imaging rather than through invasive liver biopsy,” said Mike Burgess, head of Cardiovascular, Fibrosis and Immunoscience Development, Bristol-Myers Squibb. “These data, along with previously announced Phase 2 data in patients with type 2 diabetes, support further clinical research of BMS-986036 as a potential treatment for NASH. We look forward to sharing these data with health authorities to determine next steps for further study of this asset.” According to Anonymous, Bristol-Myers Squibb exclusively licensed the rights to research, develop and commercialize BMS-986036 from Ambrx, Inc.
Anonymous also disclose About MB130-045: A Phase 2 Randomized, Double-Blind, Placebo-Controlled, Parallel-Group, Multiple Dose Study to Evaluate the Safety, Pharmacokinetics and Pharmacodynamic Effects of BMS-986036 in Adults with Nonalcoholic Steatohepatitis: This was a multicenter, randomized (1:1:1), double-blind, placebo-controlled study in adults with body mass index ≥25 kg/m2, biopsy-confirmed NASH (F1-F3), and hepatic fat fraction ≥10%, assessed by magnetic resonance imaging-proton density fat fraction (MRI-PDFF), a noninvasive measurement of liver fat. Randomization was stratified by diabetes status. Patients received subcutaneous injections of BMS-986036 10 mg daily (n=25), BMS-986036 20 mg weekly (n=23), or placebo (n=26) daily for 16 weeks (reading upon claim 18). The primary efficacy endpoint was absolute change in MRI-PDFF at Week 16. Exploratory endpoints included serum Pro-C3 (N-terminal type III collagen propeptide, a fibrosis biomarker), enzymes alanine aminotransferase (ALT) and aspartate aminotransferase (AST), and, in a subset of patients, liver stiffness, assessed by MR elastography (MRE).
Among the 74 patients treated, 68 were assessed by MRI-PDFF at both Baseline and Week 16. Liver biopsy was conducted to confirm NASH at Baseline. At Week 16, both dosing regimens of BMS-986036 (10 mg daily or 20 mg weekly, reading upon claim 18) significantly reduced liver fat as measured by MRI-PDFF versus placebo (6.8% and 5.2%, respectively, vs. 1.3%, p=0.0004 and p=0.008) (claim 25). The 10 mg daily dose resulted in 57% of patients (13/23) reaching ≥30% relative risk reduction. The 20 mg weekly dose resulted in 52% of patients (11/21) reaching ≥30% relative risk reduction. Both dosing regimens also improved Pro-C3 (a serum biomarker of fibrosis), magnetic resonance elastography (MRE, a measure of liver stiffness, claim 23), as well as adiponectin, ALT and AST (markers of liver injury). Improvements in triglycerides, low density lipoprotein (LDL), and high density lipoprotein (HDL) were also observed in the treatment groups (claim 20).
Overall, BMS-986036 had a favorable safety profile, with no deaths or serious adverse events related to treatment, and no discontinuations due to adverse events. The most frequent adverse events were diarrhea (13% and 22%, respectively, vs. 8% in placebo), nausea (16% and 13%, respectively, vs. 8%), and frequent bowel movements (20% and 0%, respectively, vs. 0%), none of which were severe.
About Fibrosis and NASH: Fibrotic diseases are characterized by chronic inflammation that leads to excess collagen deposition and scar formation in an organ or tissue. This scarring response compromises function and ultimately leads to organ failure. Nonalcoholic steatohepatitis (NASH) may progress to cirrhosis, hepatocellular carcinoma (liver cancer) and liver failure, and is expected to be the leading cause of liver transplant by 2020. The severity of liver fibrosis (scar tissue in the liver) is measured on a scale of F0 (normal) to F4 (cirrhosis) in a liver biopsy specimen. Approximately 20 million patients in the U.S. have NASH, and there are currently no approved pharmacological treatments.
	It would have been obvious to treat a patient having a serum Pro-C3 level greater than 10 ng/ml with BMS-986036 or a modified FGF21 in an amount and frequency sufficient to treat NASH and/or to monitor levels of serum Pro-C3 before, during and after treatment to measure the efficacy of the treatment. One of ordinary skill in the art would have been motivated to do so because there is a significant correlation with serum Pro-C3 levels and NAFLD activity score (NAS), with higher liver fibrosis at more than 10 ng/mL and higher lobular inflammation at levels more than 10 ng/mL. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that modified FGF21 and BMS-986036 were known treatments for NASH as taught by US ‘883 and Anonymous. The limitations “greater than about 11 ng/mL, 12 ng/mL, 13 ng/mL, 14 ng/mL, 15 ng/mL, 16 ng/mL, 17 ng/mL, 18 ng/mL, 19 ng/mL, 20 ng/mL, 21 ng/mL, 22 ng/mL, 23 ng/mL, 24 ng/mL, or 25 ng/mL” and greater than about 15 ng/mL”, claims 6-7, are taught, e.g., in Figures 1-2 and abstract of Leeming. Competitive ELISA taught by Leeming reads upon the limitations of claims 8-10, 26 and 30. With regards to the limitation of claim 5 “wherein a decreased serum pro-C3 level in the blood sample from the patient obtained during or after treatment, as compared to the serum pro-c3 level in a blood sample from the patient obtained prior to treatment with the modified FGF-21, indicates that the patient is responsive to treatment with the modified FGF-21”, it would have been obvious to use the biomarker taught by Leeming to determine treatment effectiveness. 
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04). In the instant case, the wherein clause “wherein the treatment produces at least on therapeutic effect in the patient selected from the group consisting of a reduction or cessation in fatigue, malaise, weight loss, and/or right upper quadrant abdominal discomfort” would necessarily flow from the invention in view of the references above, since they teach all the manipulative (active) steps claimed, i.e., administration of the same active agent to the same patient population.
 Schentag teaches NASH treatments using ileal break hormone releasing agents such as compounds A, B and C (cols. 1-4). Schentag, also teaches other potential new treatments for NASH that have been disclosed by others act by different mechanisms of action than the ileal brake hormone releasing compositions.  Schentag teach the addition of any of or combinations of treatments for NASH such as obeticholic acid, elafibranor, aramchol, simtuzumab, cenicriviroc, emricasan, IMM124E, BMS-986036, NGM282, GS9674, MSDC-0602, VK2809, MN-001, GS4998, GR-MD-02, NDI-010976, RG-125, DUR-928, CER-209, Solithromycin, PXS-4728A to the ileal brake hormone releasing agents of Schentag. In some cases the effect of combination will be synergy between the components (e.g., [0040]).
Schentag discloses the terms “hepatic steatosis” and “steatohepatitis” are used to describe conditions of the liver in which fat in the liver is closely associated with inflammation, and the inflammation, when present defines the stage where there is scarring which is called fibrosis or eventually cirrhosis. Hepatic steatosis is part of a group of liver diseases, among them the widely recognized variant known as nonalcoholic fatty liver disease (“fatty liver” or “fatty liver disease”), in which fat builds up in the liver and sometimes causes liver damage that gets worse over time (progressive liver damage). Non-alcoholic fatty liver disease (NAFLD) is fatty deposition, itself a normal process that becomes excessive. When there is an inflammation of the liver which is not due to excessive alcohol use, but is instead related to insulin resistance and metabolic syndrome, this condition responds to treatments according to the present invention which affects other insulin resistant states (e.g. T2D). Hepatic steatohepatitis, also called Non Alcoholic SteatoHepatitis or NASH is the most extreme progressive form of NAFLD, and is regarded as a major cause of cirrhosis of the liver as well as a precursor of hepatocellular carcinoma. The present invention may be used to treat all insulin resistance related forms of fatty liver disease with inflammation, especially including NAFLD and NASH ([0051]). In [0076], [0103] and [0104], Pro-C3 is mentioned as a genomic and epigenetic biomarker for these diseases.
It would have also been obvious to one of ordinary skill in the art to combine BMS-986036 or the FGF21 analog with the ileal brake hormone releasing agents of Schentag. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from having been individually taught in the prior art." (MPEP 2144.06).  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from having been individually taught in prior art.  Therefore, since each of the references teach that are effective in treating NASH, it would have been obvious to combine the two compounds with the expectation that such a combination would be effective in treating NASH.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success given that Schentag teaches combinations of BMS-986036 or the FGF21 analog of US ‘883 with ileal brake hormone releasing agents (reading upon administration of a second therapeutic agent).  Thus, combining them flows logically from having been individually taught in prior art.
	Therefore, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 2, 4-20, 23, 25-27 and 30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 90-109 of copending Application No. 17/555,633(corresponding to US20220185856, cited in the IDS dated 6/27/2022) in view of Leeming et al. (“Leeming”, J Hepatology, Poster Presentation, Thursday 20 April 2017, cited in the IDS dated 6/27/2022), Anonymous (Bristol Myers Squibb’s BMS-986036… 4/22/2017, cited IDS 3/31/2020) and Schentag et al. (US 10,624,913).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the invention of application 17/555,633 comprise overlapping subject matter.
The claims of application ‘633 comprise, e.g., a modified FGF-21 polypeptide comprising a polypeptide having an amino acid sequence selected from SEQ ID NOs: 1-7, except that said amino acid sequence comprises: (i) an internal deletion of between 5 and 19 contiguous amino acids, wherein said internal deletion is within a region corresponding to amino acids 116 to 134 of SEQ ID NO:1, wherein said internal deletion is replaced by a replacement peptide having a length of between 0 and 12 amino acids; and (ii) 9 or fewer additional amino acid substitutions, deletions, and/or insertions. Dependent claims include: A method of treating or preventing a disease associated with fibrosis in a patient in need thereof, comprising administering to the patient an effective amount of a modified FGF-21 polypeptide according to claim 1, wherein optionally said disease associated with fibrosis is selected from NASH, liver fibrosis, cirrhosis, diabetic kidney disease, chronic kidney disease, renal fibrosis, lung fibrosis, cardiac fibrosis, heart failure, and metabolic heart failure. Another claim is drawn to: a modified FGF-21 polypeptide comprising the polypeptide of SEQ ID NO:201, wherein the para-acetyl-L-phenylalanine residue thereof is linked to a poly(ethylene glycol) moiety. 
Anonymous, Leeming, and Schentag are relied upon as in the previous DP rejection.
 Therefore, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 08/2022